Case 1:20-cv-10694-DJC Document 3 Filed 04/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

MARY JANE TRETTIS,

Civil Action No. 1:20-cv-10694
Plaintiff,

V.

WHOLE FOODS MARKET GROUP,
INC.,

Defendant.

AFFIDAVIT OF STEPHEN C. BAZARIAN, ESQ., IN SUPPORT OF NOTICE OF
REMOVAL OF CIVIL ACTION

I, STEPHEN C. BAZARIAN, ESQ., on oath depose and state that:

1. I am counsel for defendant Whole Foods Market Group, Inc. (“Whole
Foods”) in this action. I submit this affidavit in support of the accompanying Notice of
Removal of Civil Action.

Zi On January 13, 2020, plaintiff Mary Jane Trettis (the “Plaintiff’), by her
attorney, sent a letter to Gallagher Bassett Services, Inc., Whole Foods’ third-party
administrator, in which she demanded that Whole Foods pay her $100,000 in settlement of
the claims that are the subject of this action and that are set forth in her Complaint.

SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 8" DAY

OF APRIL 2020.

 
Case 1:20-cv-10694-DJC Document 3 Filed 04/08/20 Page 2 of 2

/s/ Stephen C. Bazarian

Stephen C. Bazarian (BBO#: 553148)
sbazarian@dfllp.com

DALTON & FINEGOLD, LLP

34 Essex St.

Andover, MA 02109

Ph.: 978-296-4755

FAX: 978-824-9407

Counsel for defendant Whole Foods Market
Group, Inc.

CERTIFICATE OF SERVICE

I, Stephen C. Bazarian, Esq., counsel for the defendant Whole Foods Market
Group, Inc., herein, hereby certify that I served a true copy of the foregoing document
upon counsel for plaintiff, J. Marlin Hawthorne, Esq., Hawthorne Law Office, 2 Columbia
Road, Ste. 9, Pembroke, MA 02327, by first class mail, postage pre-paid, on April 8,
2020.

/s/ Stephen C. Bazarian
Stephen C. Bazarian, Esq.

 
